Citation Nr: 0324435	
Decision Date: 09/18/03    Archive Date: 09/30/03

DOCKET NO.  01-08 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than March 21, 1994, 
for the grant of dependency and indemnity compensation (DIC) 
benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to 
December 1966.  He died December [redacted], 1979.  The appellant is 
his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on a June 1999 rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted DIC benefits effective May 17, 1999.  The 
appellant appealed the effective date of the grant and the 
current appeal ensued.  

By rating decision of May 2002, the RO determined that the 
decision to grant DIC benefits from May 17, 1999, was clearly 
and unmistakably erroneous.  As a result, the May 2002 rating 
decision granted DIC effective March 21, 1994.  This case is 
however, still in appellate status.  

This case has been advanced on the docket because of 
administrative delay in docketing the appeal.  38 C.F.R. 
§ 20.900(c) (2002).


REMAND

The appellant claims, in essence, that her DIC benefits 
should have been granted effective the date that she 
initially filed her claim for these benefits in January 1980.  

During the pendency of this appeal, there has been a 
significant change in the law; the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  The VCAA became 
effective on November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002),  It redefines VA's duty 
to assist and enhances the duty to notify claimants about 
information and evidence necessary to substantiate a claim.  
The VCAA also eliminates the requirement that a claim be well 
grounded.  

Since that time, the United States Court of Appeals for 
Veterans Claims (Court) has held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002), that new section 5103(a), requires 
VA to inform the claimant of information or evidence 
necessary to substantiate the claim, as well as which 
evidence VA will seek to provide and which evidence the 
claimant is to provide.  The Court held in Quartuccio that 
BVA's failure to enforce compliance with that requirement is 
remandable error.  

In this case, the appellant must be notified of the 
information and evidence necessary to substantiate her claim 
and that notice must indicate which portion of any such 
information or evidence is to be provided by the appellant 
and which portion is to be provided by VA.  The Court 
requires that VA must meet the provisions set forth in 
Quartuccio and notice of these provisions must be provided to 
the appellant.  

Accordingly, this case is remanded for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




